           Case 3:20-cv-03742-LB Document 1 Filed 06/05/20 Page 1 of 23




1    MATTHEW RIGHETTI (SBN#: 121012)
     matt@righettilaw.com
2    JOHN GLUGOSKI (SBN#: 191551)
     jglugoski@righettilaw.com
3    MICHAEL RIGHETTI (SBN#: 258541)
     RIGHETTI GLUGOSKI, P.C.
4    456 Montgomery Street. Suite 1400
5
     San Francisco, CA 94104
     Tel: (415) 983-0900
6    Fax: (415) 397-9005

7    Attorneys for PLAINTIFFS
8
9                         UNITED STATES DISTRICT COURT
10                     NORTHERN DISTRICT OF CALIFORNIA
11
12
     RICHARD GOSS, an individual                    CASE NO.
13   and on behalf of others similarly situated,
14                                                  CLASS ACTION
                  Plaintiffs,
15                                                  COMPLAINT
16   vs.
17
18   SAN FRANCISCO EMPLOYEE
19   RETIREMENT SYSTEM;
     10UP INC., and DOES 1-50 inclusive,
20
21                Defendants.
                                            /
22
23
24
25
26
27
28

                                                1

                                         COMPLAINT
           Case 3:20-cv-03742-LB Document 1 Filed 06/05/20 Page 2 of 23




1         Plaintiff, Richard Goss, brings this Class Action Complaint against San
2
     Francisco Employees’ Retirement System (“SFERS”) and 10UP, Inc., (hereinafter
3
4    “Defendants”) on behalf of himself and all others similarly situated, and alleges,
5
     upon personal knowledge as to his own actions and his counsels’ investigations,
6
7    and upon information and belief as to all other matters, as follows:

8
9
     1.    Defendants receive and retain retiree/member personal and private
10
     information, including personally identifiable information (“PII”) as defined by
11
12   California law.
13
14   2.    On or about February 24, 2020, Defendants were the target of a widespread
15
     data breach whereby personal details of thousands of retirees/members were
16
17
     published, disclosed and/or viewed. Plaintiff is informed and believes that the

18   breached, leaked, viewed and/or disclosed data includes personal details such as
19
     names, home addresses, dates of birth, designated beneficiary information, 1099-
20
21   R tax form information, bank routing numbers and SFERS website user names
22
     and passwords. Plaintiff is informed and believes, and on that basis alleges, that
23
24   the information breached, leaked, viewed and/or disclosed was the result of
25   unauthorized access to the pension system vendor’s (10Up, Inc.) test data server
26
     with the aforementioned information. Hackers accessed and obtained this PII in
27
28   a form that was unencrypted and unredacted. Because of Defendants’ breach,

                                               2

                                         COMPLAINT
          Case 3:20-cv-03742-LB Document 1 Filed 06/05/20 Page 3 of 23




1    Defendants’ customers’ PII is available for criminals to access and abuse. Plaintiff
2
     and others similarly situated, as alleged herein, face a lifetime risk of identity
3
4    theft.
5
6    3.       This PII breach directly and proximately caused by Defendants’ negligent

7    and/or careless acts and omissions and the failure to take reasonable procedures
8
     to safeguard and protect the aforementioned PII data. In addition to the failure to
9
10   prevent the breach, Defendants failed to detect the breach immediately and failed
11
     to notify affected individuals/victims within a reasonable time period.
12
13   4.       To this day, Defendants have not released a vulnerabilities and exposures
14
     report.
15
16
     5.       The stolen PII has great value to hackers. On information and belief, over
17
18   seventy thousand of California residents were affected by this breach.
19
     6.       Plaintiff brings this action on behalf of all persons whose PII was
20
21   compromised as a result of Defendants’ failure to: (i) adequately protect its
22
     users’ PII, (ii) warn users of its inadequate information security practices, and
23
24   (iii) effectively monitor Defendant’s website and ecommerce platform for
25
     security vulnerabilities and incidents. Defendants’ conduct amounts               to
26
     negligence and violates several California statutes.
27
28
     7.       Plaintiff and similarly situated customers of Defendants (“Class members”)
                                               3

                                          COMPLAINT
            Case 3:20-cv-03742-LB Document 1 Filed 06/05/20 Page 4 of 23




1    have suffered injury as a result of Defendants’ conduct. These injuries may
2
     include: (i) lost or diminished value of PII; (ii) out-of-pocket expenses associated
3
4    with the prevention, detection, and recovery from identity theft, tax fraud, and/or
5
     unauthorized use of their PII; (iii) lost opportunity costs associated with attempting
6
7    to mitigate the actual consequences of the data breach, including but not limited

8    to lost time, (iv) deprivation of rights they possess under the California Unfair
9
     Competition Law (Cal. Bus. & Prof. Code § 17200) and California Consumer
10
11   Privacy Act (Cal.     Civ. Code § 1798.100, et seq.); (v) the continued and
12
     certainly an increased risk to their PII, which (a) remains accessible to
13
14   criminals enterprises to access and abuse, and (b) remains in Defendants’
15   possession and is subject to further unauthorized disclosures so long as
16
     Defendants fail to undertake appropriate and adequate measures to protect the
17
18   PII.
19
20                                      II. PARTIES
21
22      8. Plaintiff is a citizen of California residing in San Francisco County. Plaintiff

23   is a retiree and member of the SFERS.
24
25      9. Defendant 10UP, Inc., is a Limited Liability Company formed in Rhode
26
     Island.
27
28

                                               4

                                         COMPLAINT
            Case 3:20-cv-03742-LB Document 1 Filed 06/05/20 Page 5 of 23




1                              III. JURISDICTION AND VENUE
2    10.       This Court has subject matter jurisdiction over this action under 28 U.S.C.
3
     § 1332(d) because this is a class action wherein the amount of controversy exceeds
4
5    the sum or value of $5,000,000, exclusive of interest and costs, there are more
6
     than 100 members in the proposed class, and at least one member of the class is a
7
8    citizen of a state different from Defendant. Moreover, Plaintiff is a citizen of
9
     California and therefore diverse from 10UP, Inc., which is headquartered in Rhode
10
     Island.
11
12
     11.       This Court has personal jurisdiction over Defendants because Defendant
13
14   10UP Inc., conducts business in the state of California, and because 10UP, Inc.,
15
     conducts business in California through its website.
16
17   12.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because a
18
     substantial part of the events or omissions giving rise to these claims occurred in,
19
20   were directed to, and/or emanated from this District. Venue is also proper because
21
     the acts occurred in the city and county of San Francisco.
22
23                             IV. FACTUAL ALLEGATIONS
24          The SFERS is the city workers pension fund, which includes over 74,000
     13.
25
     members. The SFERS uses a vendor, 10up Inc. to manage and maintain member
26
27   PII.
28
     14.    Defendants represent and warrant to its members that they are concerned
                                                5

                                          COMPLAINT
           Case 3:20-cv-03742-LB Document 1 Filed 06/05/20 Page 6 of 23




1    about PII security.
2
3    15.   Industry standards include developing and maintaining a security policy that
4
     covers all aspects of the business, installing firewalls to protect data, and
5
6    encrypting PII data that is transmitted over public networks using anti-virus

7    software and updating it regularly.
8
9    16.   Plaintiff is informed and believes that members’ information was accessed,
10
     viewed, disclosed and/or sold or is still for sale to criminals. Plaintiff is further
11
12   informed and believes that unauthorized individuals accessed members’

13   unencrypted unredacted aforementioned PII information and possibly more.
14
15   17.   The hacking and breaches such as occurred here, are commonly made possible
16
     through a vulnerability in a website or its backend content management system.
17
18   Defendants did not use reasonable security procedures and practices appropriate to

19   the nature of the sensitive information they were collecting, causing customers’ PII
20
     to be exposed for collection by criminals to be used for nefarious and illegal
21
22   activities including identity theft schemes.
23
24   18.   Plaintiff is informed and believes that Defendants should have been made

25   aware of this type of breach – it’s been going on for almost a decade and the
26
     well-publicized and widespread attacks on other companies, which should have
27
28   alerted Defendants to the very real and imminent danger facing Defendants’

                                                6

                                           COMPLAINT
           Case 3:20-cv-03742-LB Document 1 Filed 06/05/20 Page 7 of 23




1    members.
2
3    19.   Unfortunately, despite all of the publicly available knowledge of the
4
     continued compromises of PII in this manner, Defendants’ approach to maintaining
5
     the privacy and security of Plaintiff and Class members’ PII was negligent, or at
6
7    the very least, Defendants’ did not maintain reasonable security procedures and
8
     practices appropriate to the nature of the information to protect their members’
9
10   valuable PII.
11
12   20.   PII remains of high value to criminals, as evidenced by the prices they will

13   pay through the dark web. Numerous sources cite dark web pricing for stolen
14
     identity credentials. For example, personal information can be sold at a price
15
16   ranging from $40 to $200, and bank details have a price range of $50 to $200.
17
     Experian reports that a stolen credit or debit card number can sell for $5-110 on
18
19   the dark web; the fullz sold for $30 in 2017. Criminals can also purchase access
20   to entire company data breaches from $900 to $4,500.
21
22   21.   At all relevant times, Defendants knew, or reasonably should have known, of
23
     the importance of safeguarding PII and of the foreseeable consequences that would
24
25   occur if its data security system was breached, including, specifically, the
26   significant costs that would be imposed on its members’ as a result of a breach.
27
28   22.   Knowing that hackers accessed, viewed and/or stole his PII, and that his PII

                                               7

                                         COMPLAINT
           Case 3:20-cv-03742-LB Document 1 Filed 06/05/20 Page 8 of 23




1    may be available for sale on the dark web, has caused Plaintiff stress and anxiety.
2
     Plaintiff is greatly concerned about the theft of his PII and identity in general.
3
4    Now, due to Defendants’ misconduct and the resulting data breach, hackers
5
     obtained his PII at no compensation to Plaintiff whatsoever. That is money lost for
6
7    Plaintiff, and money gained for the hackers, who could sell the PII for valuable

8    consideration on the dark web.
9
10                               V. CLASS ALLEGATIONS
           Plaintiff re-alleges and incorporates by reference herein all of the allegations
11
12   contained in paragraphs 1 through 22.
13
14   23.   Plaintiff brings this nationwide class action pursuant to Rule 23(b)(2),
15
     23(b)(3), and 23(c)(4) of the Federal Rules of Civil Procedure, individually and
16
17
     on behalf of all members of the following class: All individuals whose PII

18   was compromised in the data breach announced by the SFERS in or about
19
     February to June 2020 (the “SFERS Class”).
20
21
     24.   Excluded from the Class are the following individuals and/or entities:
22
23   Defendants and its parents, subsidiaries, affiliates, officers and directors, current

24   or former employees, and any entity in which Defendants have a controlling
25
     interest; all individuals who make a timely election to be excluded from this
26
27   proceeding using the correct protocol for opting out; any and all federal, state or
28
     local governments, including but not limited to their departments, agencies,
                                               8

                                         COMPLAINT
          Case 3:20-cv-03742-LB Document 1 Filed 06/05/20 Page 9 of 23




1    divisions, bureaus, boards, sections, groups, counsels and/or subdivisions; and all
2
     judges assigned to hear any aspect of this litigation, as well as their immediate
3
4    family members.
5
6    25. Plaintiff reserves the right to modify or amend the definition of the proposed
7    Class before the Court determines whether certification is appropriate.
8
9    26. Numerosity: The Classes are so numerous that joinder of all members is
10
     impracticable. Defendants have identified thousands of customers whose PII
11
12   may have been improperly accessed in the data breach, including thousands in

13   California alone, and the Classes are identifiable within Defendants’ records.
14
15   27. Commonality: Questions of law and fact common to the Classes exist
16
     and predominate over any questions affecting only individual Class members.
17
18   These include:
19
                  a. Whether and when Defendants actually learned of the data breach
20
                 and whether their response was adequate;
21
                  b.     Whether Defendants owed a duty to the Class to exercise due
22               care in collecting, storing, safeguarding and/or obtaining their PII;
23                c. Whether Defendants breached that duty;
24
                  d. Whether Defendants implemented and maintained reasonable
25               security procedures and practices appropriate to the nature of storing
26
                 Plaintiff’s and Class members’ PII;

27               e. Whether Defendants acted negligently in connection with the
                 monitoring and/or protecting of Plaintiff’s and Class members’ PII;
28
                 f. Whether Defendants knew or should have known that they did not
                                              9

                                        COMPLAINT
           Case 3:20-cv-03742-LB Document 1 Filed 06/05/20 Page 10 of 23




1                 employ reasonable measures to keep Plaintiff’s and Class members’
2                 PII secure and prevent loss or misuse of that PII;
3
4                 g. Whether Defendants adequately addressed and fixed the
                  vulnerabilities which permitted the data breach to occur;
5
6                 h. Whether Defendants caused Plaintiff and Class members damages;
7
                  i. Whether Defendants violated the law by failing to promptly notify
8                 class members that their PII had been compromised;
9
                  j. Whether Plaintiff and the other Class members are entitled to credit
10                monitoring and other monetary relief;
11
                   k. Whether Defendants violated California’s Deceptive and Unfair
12                Trade Practices Act by failing to implement reasonable security
13                procedures and practices; and
14
                   l. Whether Defendants violated California’s California Consumer
15                Privacy Act by failing to maintain reasonable security procedures
16                and practices appropriate to the nature of the PII.

17   39. Typicality: Plaintiff’s claims are typical of those of other Class members
18
     because all had their PII compromised as a result of the data breach, due to
19
20   Defendants’ misfeasance.
21
22   40.    Adequacy: Plaintiff will fairly and adequately represent and protect the
23   interests of the Class members. Plaintiff’s Counsel are competent and experienced
24
     in litigating privacy-related class actions.
25
26
     41.   Superiority and Manageability: Under 23(b)(3), a class action is superior
27
28   to other available methods for the fair and efficient adjudication of this controversy

                                                10

                                           COMPLAINT
           Case 3:20-cv-03742-LB Document 1 Filed 06/05/20 Page 11 of 23




1    since joinder of all the members of the Class is impracticable. Individual damages
2
     for any individual Class member are likely to be insufficient to justify the cost
3
4    of individual litigation, so that in the absence of class treatment, Defendants’
5
     misconduct would go unpunished. Furthermore, the adjudication of this
6
7    controversy through a class action will avoid the possibility of inconsistent and

8    potentially conflicting adjudication of the asserted claims. There will be no
9
     difficulty in the management of this action as a class action.
10
11
     42.   Class certification is also appropriate under Fed. R. Civ. P. 23(a) and
12
13   (b)(2) because Defendants have acted or refused to act on grounds generally
14   applicable to the Class, so that final injunctive relief or corresponding declaratory
15
     relief is appropriate as to the Class as a whole.
16
17
     43.   Likewise, particular issues under Rule 23(c)(4) are appropriate for
18
19   certification because such claims present only particular, common issues, the
20   resolution of which would advance the disposition of this matter and the parties’
21
     interests therein. Such particular issues include, but are not limited to:
22
23
           a. Whether Defendants owed a legal duty to Plaintiff and the Class
24         members to exercise due care in collecting, storing, using, and safeguarding
25         their PII;
26         b. Whether Defendants breached a legal duty to Plaintiff and the Class
           members to exercise due care in collecting, storing, using, and safeguarding
27
           their PII;
28
           c. Whether Defendants failed to comply with their own policies and
                                                11

                                          COMPLAINT
           Case 3:20-cv-03742-LB Document 1 Filed 06/05/20 Page 12 of 23




1           applicable laws, regulations, and industry standards relating to data security;
2           d. Whether Defendants failed to implement and maintain reasonable
3           security procedures and practices appropriate to the nature and scope of the
            information compromised in the data breach; and
4
            e. Whether Class members are entitled to actual damages, credit monitoring
5
            or other injunctive relief, and/or punitive damages as a result of Defendants’
6           wrongful conduct.
7                                          COUNT I
8                                         (Negligence)
9                            (On Behalf of Plaintiff and the Class)
            Plaintiff re-alleges and incorporates by reference herein all of the allegations
10
11   contained in paragraphs 1 through 43.
12
     44.    Defendants owed a duty to Plaintiff and Class members to exercise
13
14   reasonable care in obtaining, using, and protecting their PII from unauthorized
15
     third parties.
16
17   45.    The legal duties owed by Defendants to Plaintiff and Class members include,
18
     but are not limited to the following:
19
20
                  i. To exercise reasonable care in obtaining, retaining, securing,
21                   safeguarding, deleting, and protecting the PII of Plaintiff and Class
22                   members in its possession;
23               ii. To protect PII of Plaintiff and Class members in its possession using
24                   reasonable and adequate security procedures that are compliant with
                     industry-standard practices; and
25
26
                iii. To implement processes to quickly detect a data breach and to timely
                     act on warnings about data breaches, including promptly notifying
27                   Plaintiff and Class members of the data breach.
28   46.    In addition, Cal. Civ. Code §1798.81.5 requires Defendants to take

                                                12

                                          COMPLAINT
           Case 3:20-cv-03742-LB Document 1 Filed 06/05/20 Page 13 of 23




1    reasonable steps and employ reasonable methods of safeguarding the PII of Class
2
     members who are California residents.
3
4
     47.   Defendants’ duty to use reasonable data security measures also arose under
5
6    Section 5 of the Federal Trade Commission Act (“FTC Act”), 15 U.S.C. § 45(a),

7    which prohibits “unfair . . . practices in or affecting commerce,” including, as
8
     interested and enforced by the FTC, the unfair practices of failing to use reasonable
9
10   measures to protect PII by companies such as Defendants.
11
12   47.   Various FTC publications and data security breach orders further form the

13   basis of Defendants’ duty. Plaintiff and Class members are consumers under the
14
     FTC Act. Defendants violated Section 5 of the FTC Act by failing to use
15
16   reasonable measures to protect PII and not complying with industry standards.
17
18   48.   Defendants breached its duties to Plaintiff and Class members. Defendants
19   knew or should have known the risks of collecting and storing PII and the
20
     importance of maintaining secure systems, especially in light of the facts that
21
22   hacks seeking PII were surging in 2018 and on the rise in 2019, and the FBI issued
23
     warnings right under Defendants’ noses before the breach.
24
25
     49.   Defendants knew or should have known that its security practices did not
26
     adequately safeguard Plaintiff’s and the other Class members’ PII, including, but
27
28   not limited to, the failure to detect the breach.

                                                13

                                          COMPLAINT
           Case 3:20-cv-03742-LB Document 1 Filed 06/05/20 Page 14 of 23




1    50.   Through Defendants’ acts and omissions described in this Complaint,
2
     including Defendants’ failure to provide adequate security and its failure to
3
4    protect the PII of Plaintiff and the Class from being foreseeably captured,
5
     accessed, exfiltrated, stolen, disclosed, accessed, and misused, Defendants
6
7    unlawfully breached its duty to use reasonable care to adequately protect and

8    secure Plaintiff’s and Class members’ PII during the period it was within
9
     Defendants’ possession and control.
10
11
     51.   Defendants breached the duties it owes to Plaintiff and Class members in
12
13   several ways, including:
14
           a. Failing to implement adequate security systems, protocols, and practices
15
           sufficient to protect customers’ PII and thereby creating a foreseeable risk of
16         harm;
17         b. Failing to comply with the minimum industry data security standards
18         during the period of the data breach (e.g., 10UP, Inc., claims its website is
           PCI DSS compliant and uses SSL/TLS technology to encrypt customers’
19         order information, such as name, address, and credit card number, during
20         data transmission, but that did not occur here);
21         c. Failing to act despite knowing or having reason to know that Defendants’
22
           systems were vulnerable to E-skimming or similar attacks (e.g., for example,
           failure to use multi-factor authentication and enhanced system monitoring”
23         which should have been taken beforehand); and
24
           d. Failing to timely and accurately disclose to customers that their PII had
25         been improperly acquired or accessed and was accessed, viewed and/or
26         available for sale to criminals on the dark web.

27   52.   Due to Defendants’ conduct, Plaintiff and Class members are entitled to
28
     credit monitoring. Credit monitoring is reasonable here. The PII taken can be used

                                               14

                                         COMPLAINT
           Case 3:20-cv-03742-LB Document 1 Filed 06/05/20 Page 15 of 23




1    towards identity theft and other types of financial fraud against the Class members.
2
     There is no question that this PII was taken by sophisticated cybercriminals,
3
4    increasing the risks to the Class members. The consequences of identity theft are
5
     serious and long-lasting. There is a benefit to early detection and monitoring.
6
7    53.   Experts recommend that data breach victims obtain credit monitoring
8
     services for at least ten years following a data breach. Annual subscriptions for
9
10   credit monitoring plans range from approximately $219 to $329 per year.
11
12   54.   As a result of Defendants’ negligence, Plaintiff and Class members suffered

13   injuries that may include: (i) the lost or diminished value of PII; (ii) out-of-pocket
14
     expenses associated with the prevention, detection, and recovery from identity
15
16   theft, tax fraud, and/or unauthorized use of their PII; (iii) lost opportunity costs
17
     associated with attempting to mitigate the actual consequences of the data breach,
18
19   including but not limited to time spent deleting phishing email messages and
20   cancelling credit cards believed to be associated with a compromised account; (iv)
21
     the continued risk to their PII, which can remain for sale on the dark web and is in
22
23   Defendant’s possession, subject to further unauthorized disclosures so long as
24
     Defendants fail to undertake appropriate and adequate measures to protect the PII
25
26   of customers and former customers in their continued possession; (v) future costs
27
     in terms of time, effort, and money that will be expended to prevent, monitor,
28
     detect, contest, and repair the impact of the PII compromised as a result of the data
                                               15

                                         COMPLAINT
           Case 3:20-cv-03742-LB Document 1 Filed 06/05/20 Page 16 of 23




1    breach for the remainder of the lives of Plaintiff and Class members, including
2
     ongoing credit monitoring.
3
4
     55.   These injuries were reasonably foreseeable given the history of security
5
6    breaches of this nature. The injury and harm that Plaintiff and the other Class

7    members suffered was the direct and proximate result of Defendants’ negligent
8
     conduct.
9
10
                                        COUNT II
11                               (Declaratory Judgment)
12                         (On Behalf of Plaintiffs and the Class)
13         Plaintiff re-alleges and incorporates by reference herein all of the allegations
14
     contained in paragraphs 1 through 55.
15
16   56.   Plaintiff, therefore, seeks a declaration that (1) each Defendant’s existing
17
     security measures do not comply with its explicit or implicit contractual
18
19   obligations and duties of care to provide reasonable security procedures and
20
     practices appropriate to the nature of the information to protect customers’ personal
21
22
     information, and (2) to comply with its explicit or implicit contractual obligations

23   and duties of care, Defendants must implement and maintain reasonable security
24
     measures, including, but not limited to:
25
26
           a. Ordering that Defendants engage third-party security
27         auditors/penetration testers as well as internal security personnel to conduct
28         testing, including simulated attacks, penetration tests, and audits on
           Defendants’ systems on a periodic basis, and ordering Defendants to
                                                16

                                         COMPLAINT
           Case 3:20-cv-03742-LB Document 1 Filed 06/05/20 Page 17 of 23




1          promptly correct any problems or issues detected by such third-party
2          security auditors;
3          b. Ordering that Defendants engage third-party security auditors and
           internal personnel to run automated security monitoring;
4
           c. Ordering that Defendants audit, test, and train its security personnel
5
           regarding any new or modified procedures;
6
           d. Ordering that Defendants user applications be segmented by, among
7          other things, creating firewalls and access controls so that if one area is
8          compromised, hackers cannot gain access to other portions of Defendants’
           systems;
9
10
           e. Ordering that Defendants conduct regular database scanning and
           securing checks;
11
           f. Ordering that Defendants routinely and continually conduct internal
12         training and education to inform internal security personnel how to identify
13         and contain a breach when it occurs and what to do in response to a breach;
14         g. Ordering Defendants to purchase credit monitoring services for Plaintiff
15
           and Class members for a period of ten years; and

16         h. Ordering Defendants to meaningfully educate its users about the threats
           they face as a result of the loss of their PII to third parties, as well as the
17         steps Defendants customers must take to protect themselves.
18
19                                       COUNT III
                     Violation of California’s Unfair Competition Law
20            Cal. Bus. & Prof. Code §17200 – Unlawful Business Practices
                            (On Behalf of Plaintiff and the Class)
21
     57.   Plaintiff re-alleges and incorporates by reference herein all of the allegations
22
23   contained in paragraphs 1 through 56.
24
     58.   Defendants have violated Cal. Bus. and Prof. Code §17200, et seq., by
25
26   engaging in unlawful, unfair or fraudulent business acts and practices and unfair,
27
     deceptive, untrue or misleading advertising that constitute acts of “unfair
28
     competition” as defined in Cal. Bus. Prof. Code § 17200 with respect to the
                                               17

                                         COMPLAINT
           Case 3:20-cv-03742-LB Document 1 Filed 06/05/20 Page 18 of 23




1    services provided to the California Class.
2
3    59.   Defendants engaged in unlawful acts and practices with respect to the

4    services by establishing the sub-standard security practices and procedures
5
     described herein; by soliciting and collecting Plaintiffs’ and California Class
6
7    members’ PII with knowledge that the information would not be adequately
8
     protected; and by storing Plaintiffs’ and Class members’ PII in an unsecure
9
10   electronic environment in violation of California’s data breach statute, Cal. Civ.
11   Code § 1798.81.5, which requires Defendants to take reasonable methods of
12
     safeguarding the PII of Plaintiff and the California Class members.
13
14
     60.   In addition, Defendants engaged in unlawful acts and practices by failing to
15
16   disclose the data breach to California Class members in a timely and accurate

17   manner, contrary to the duties imposed by Cal. Civ. Code § 1798.82. To date,
18
     Defendant has still not provided such information to Plaintiff and the California
19
20   Class members.
21
     61.   As a direct and proximate result of Defendants unlawful practices and acts,
22
23   Plaintiff and the California Class members were injured and lost money or
24
     property, including but not limited to the price received by Defendants for the
25
26   services, the loss of California Class members’ legally protected interest in the
27
     confidentiality and privacy of their PII, nominal damages, and additional losses as
28
     described above.
                                              18

                                         COMPLAINT
           Case 3:20-cv-03742-LB Document 1 Filed 06/05/20 Page 19 of 23




1    62.   Defendants knew or should have known that its computer systems and data
2
     security practices were inadequate to safeguard California Class members’ PII and
3
4    that the risk of a data breach or theft was highly likely. Defendants’ actions in
5
     engaging in the above-named unlawful practices and acts were negligent, knowing
6
7    and willful, and/or wanton and reckless with respect to the rights of members of the

8    California Class.
9
10   63.   California Class members seek relief under Cal. Bus. & Prof. Code § 17200,
11
     et seq., including, but not limited to, restitution to Plaintiffs and California Class
12
13   members of money or property that Defendants may have acquired by means of its
14   unlawful, and unfair business practices, restitutionary disgorgement of all profits
15
     accruing to Defendants because of its unlawful and unfair business practices,
16
17   declaratory relief, attorneys’ fees and costs (pursuant to Cal. Code Civ. Proc. §
18
     1021.5), and injunctive or other equitable relief.
19
20
                                       COUNT IV
21     Violation of California’s Unfair Competition Law Cal. Bus. & Prof. Code
                           §17200 – Unfair Business Practices
22                             (On Behalf of Plaintiff and
23                                the California Class)
24   64.    Plaintiff re-alleges and incorporates by reference herein all of the allegations
25   contained in paragraphs 1 through 63.
26
27   65.   Defendants engaged in unfair acts and practices by establishing the sub-
28
     standard security practices and procedures described herein; by soliciting and
                                               19

                                          COMPLAINT
           Case 3:20-cv-03742-LB Document 1 Filed 06/05/20 Page 20 of 23




1    collecting Plaintiff’s and California Class members’ PII with knowledge that the
2
     information would not be adequately protected; and by storing Plaintiff’s and Class
3
4    members’ PII in an unsecure electronic environment. These unfair acts and
5
     practices were immoral, unethical, oppressive, unscrupulous, unconscionable,
6
7    and/or substantially injurious to Plaintiff and Class members. They were likely to

8    deceive the public into believing their PII was securely stored, when it was not.
9
     The harm these practices caused to Plaintiff and the Class members outweighed
10
11   their utility, if any.
12
     66.    Defendants engaged in unfair acts and practices with respect to the provision
13
14   of services by failing to take proper action following the data breach to enact
15   adequate privacy and security measures and protect California Class members’ PII
16
     from further unauthorized disclosure, release, data breaches, and theft. These
17
18   unfair acts and practices were immoral, unethical, oppressive, unscrupulous,
19
     unconscionable, and/or substantially injurious to Plaintiff and California Class
20
21   members. They were likely to deceive the public into believing their PII was
22
     securely stored, when it was not. The harm these practices caused to Plaintiff and
23
24   the Class members outweighed their utility, if any.

25   67.   As a direct and proximate result of Defendants’ acts of unfair practices and
26
     acts, Plaintiff and the California Class members were injured and lost money or
27
28   property, including but not limited to the price received by Defendants for the

                                              20

                                         COMPLAINT
           Case 3:20-cv-03742-LB Document 1 Filed 06/05/20 Page 21 of 23




1    services, the loss of California Class members’ legally protected interest in the
2
     confidentiality and privacy of their PII, nominal damages, and additional losses as
3
4    described above.
5
     68.       Defendants knew or should have known that its computer systems and data
6
7    security practices were inadequate to safeguard California Class members’ PII and

8    that the risk of a data breach or theft was highly likely. Defendants’ actions in
9
     engaging in the above-named unlawful practices and acts were negligent, knowing
10
11   and willful, and/or wanton and reckless with respect to the rights of members of the
12
     California Class.
13
14   69.       California Class members seek relief under Cal. Bus. & Prof. Code § 17200,
15   et seq., including, but not limited to, restitution to Plaintiff and California Class
16
     members of money or property that the Defendants may have acquired by means of
17
18   its unfair business practices, restitutionary disgorgement of all profits accruing to
19
     Defendants because of its unfair business practices, declaratory relief, attorneys’
20
21   fees and costs (pursuant to Cal. Code Civ. Proc. § 1021.5), and injunctive or other
22
     equitable relief.
23
24   70.       Plaintiff and the California Class members reserve the right to amend this

25   Complaint as of right to seek damages and relief under Cal. Civ. Code § 1798.100,
26
     et seq.
27
28

                                                21

                                          COMPLAINT
          Case 3:20-cv-03742-LB Document 1 Filed 06/05/20 Page 22 of 23




1                                 PRAYER FOR RELIEF
2
     WHEREFORE, Plaintiff, on behalf of himself and all Class members, requests
3
4    judgment against the Defendants and that the Court grant the following:
5
           A.    An order certifying the Class as defined herein, and appointing
6
7          Plaintiff and his Counsel to represent the Class;

8          B.    An order enjoining Defendants from engaging in the wrongful
9
           conduct alleged herein concerning disclosure and inadequate protection of
10
11         Plaintiff’s and Class members’ PII;
12
13         C.    An order instructing Defendants to purchase or provide funds for
14         credit monitoring services for Plaintiff and all Class members;
15
16         D.    An award of compensatory, statutory, and punitive damages, in an
17
           amount to be determined;
18
19         E.    An award for equitable relief requiring restitution and disgorgement
20
           of the revenues wrongfully retained as a result of Defendants’ wrongful
21
22         conduct;
23
24         F.    An award of reasonable attorneys’ fees, costs, and litigation expenses,
25
           as allowable by law; and
26
27         G.    Such other and further relief as this Court may deem just and proper.
28

                                              22

                                         COMPLAINT
          Case 3:20-cv-03742-LB Document 1 Filed 06/05/20 Page 23 of 23




1                              DEMAND FOR JURY TRIAL
2
3    Plaintiff hereby demands that this matter be tried before a jury.
4
                                                    Respectfully Submitted,
5
6
     DATED: June 5, 2020                            RIGHETTI · GLUGOSKI, P.C.
7
8
9
10                                                  MATTHEW RIGHETTI
11                                                  Attorney for Plaintiff
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               23

                                         COMPLAINT
